UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
IN RE: DAVOL, INC./C.R.BARD, Case No. 2:18-md-2846
INC., POLYPROPYLENE HERNIA
MESH PRODUCTS LIABILITY Chief Judge Edmund Sargus, Jr.
LITIGATION Magistrate Judge Kimberly A. Jolson
W_RM

Crystal Morgan, attorney for the Plaintiff, Diana R. McClain, respectfully requests this
Honorable Court to allow her to withdraw as attorney of record for the Plaintiff. As grounds,
Movant would state that the Plainti'r`f no longer wishes to be represented by Mrs. Morgan and
refuses to communicate with Mrs. Morgan. Plaintiff has signed an Agreed Order of Withdrawal,
(Exhibit A), which shows that the Plaintiff no longer wishes for Mrs. Morgan to represent her in
this matter. Additionally, attached to this Motion as Exhibit B is a letter from Mrs. Morgan to
Plaintiff regarding the withdrawal

Mrs. Morgan’s withdrawal from the representation of Plaintiff in this matter will not

prejudice the Plaintiff nor would such withdrawal delay proceedings in this matter.

Respectfully Submitted,

  

organ, BPR # 030802
106 N. Main St.
Ashland City, TN 37015
(615) 246-1193

Crystal.m.morgan@gmail.com

 

CERTIFICATE OF SERVICE

 

I, Crystal Morgan, hereby certifies that a true and exact copy of the foregoing Motion has
been sent via US Mail, postage pre-paid to: Diana R. McClain at 1003 Ridgeview Dr., Pleasant

View, TN 37146 and Kelsey Stokes, Attorney aw, at 280 Pos Oak Blvd., Suite 4000,
Houston, TX 77056 on this the ';-} day of , 2018.

EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
IN RE: DAVOL, INC./C.R.BARD, Case No. 2:18-md-2846
INC., POLYPROPYLENE HERNIA
MESH PRODUCTS LIABILITY Chief Judge Edmund Sargus, Jr.
LITIGATION Magistrate Judge Kimberly A. Jolson

AGREED ORDER OF WITHDRAWAL
This matter came to be heard on the _ day of , 2018
before the United States District Court for the Southern District of Ohio, Eastern Division, and it
appearing to the Court that, as evidenced by the signatures of counsel and of Plaintiff, Diana R.
McClain, below, that Crystal Morgan should be allowed to withdraw as counsel for the Plaintiff,

Diana R. McClain.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that:
l. Crystal Morgan is hereby allowed to withdraw as Counsel of Record and surety for

Plaintiff, Diana R. McClain.

ENTERED this the day of , 2018.

 

'"\

Respectfully Submitted and Agreed To By:

 

106 N. Main St.

Ashland City, TN 37015
(615) 246-1193

crystal. m. morgan@gmail com

k aOO/Q//W%;

Dian{R/. McClain
Plaintiff

1003 Ridgeview Dr.
Pleasant View, TN 37146
(615) 746-3363

EXHIBIT B

   

Crystal organ, Esq.
Attorney At Law
Rule 3 1 Listed General Civil & Family Law Mecliator

106 N. Main St., Ashland City, TN 37015
Phone: (615) 246»1193 Fax: (615) 203'0377
crystal.m.morgan@gmail.com
November 19, 2018
Diana R. McClain

1003 Ridgeview Dr.
Pleasant View, TN 37146

RE: V\hthdrawa| as Attorney of Record
Dear Ms. McClain:

Please find enclosed the entire copy of your files as contained in my ofl'lce.
Please also note that l have included two (2) Agreed Orders of Withdrawa|. Please sign
the blank above your name and return to my oche in the self-addressed stamped
envelope provided so that | may file same with the Courts. | will remain your attorney of
record with the Courts until the Agreed Orders are signed by you and myself and the
Judges.

Sincere|y-

Cryst l M. Morgan ij

CMM
cc: Fi|e

